Dismiss and Opinion Filed August 2, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00722-CR

                   BROOKE MCCANN JORDAN, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-84889-2019

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                           Opinion by Justice Molberg
      On December 11, 2020, after Brooke McCann Jordan pleaded guilty to

aggravated assault with a deadly weapon, the trial court deferred adjudication of

guilt for seven years. On May 6, 2022, the State filed a motion to proceed with an

adjudication of guilt, alleging appellant had violated conditions of his probation. On

July 7, 2022, the trial court modified the conditions of his community supervision

and continued appellant on probation until December 10, 2027. Appellant’s notice

of appeal, dated July 7, 2022, was filed in this Court on July 26, 2022.

      As a general rule, an appellate court may consider appeals by criminal

defendants only after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—
Dallas 1998, no pet.). With regards to deferred adjudication, the Legislature has

authorized appeal of only two types of orders: (1) an order granting deferred

adjudication, and (2) an order imposing punishment pursuant to an adjudication of

guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006). Orders

modifying the terms or conditions of deferred adjudication are not themselves

appealable. Id.

      Here, there is no judgment of conviction. Rather, the trial court modified the

terms and continued appellant on probation. We do not have jurisdiction over an

order modifying the terms of community supervision or continuing a defendant on

community supervision. See id.

      We dismiss this appeal for lack of jurisdiction.




                                           /Ken Molberg//
220722f.u05                                KEN MOLBERG
Do Not Publish                             JUSTICE
TEX. R. APP. P. 47.2(b)




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

BROOKE MCCANN JORDAN,                       On Appeal from the 380th Judicial
Appellant                                   District Court, Collin County, Texas
                                            Trial Court Cause No. 380-84889-
No. 05-22-00722-CR         V.               2019.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Molberg. Justices Reichek and
                                            Garcia participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 2nd day of August, 2022.




                                      –3–